Case 19-13151-KHK        Doc 15   Filed 11/20/19 Entered 11/20/19 16:54:51              Desc Main
                                  Document     Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT

                                            FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                   Chapter 13
     CHRISTINA WILSON
                                                   Case No. 19-13151-KHK

                           Debtor

                   OBJECTION TO CONFIRMATION OF PLAN,
               NOTICE OF OBJECTION TO CONFIRMATION OF PLAN
                                   AND
              NOTICE OF SCHEDULED HEARING ON THIS OBJECTION

     Thomas P. Gorman, Chapter 13 Trustee, has filed this objection to confirmation of
     your Chapter 13 Plan filed October 7, 2019. The cause for this objection is as follows:
            Violation of 11 U.S.C. §1325(a)(6) - Feasibility - Plan does not provide for
            secured claim of Devil's Reach Condo Association (Claim No.7) or U.S.
            Department of HUD (Claim No. 3).

            Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you
     do not have an attorney, you may wish to consult one.)
            If you do not wish the court to grant the relief sought in the objection, or if you
     want the court to consider your views on the objection, then on or before five business
     days prior to the hearing date, you or your attorney must:
            File with the court a written response with supporting memorandum as required
            by Local Bankruptcy Rule 9013-1(H). Unless a written response and
            supporting memorandum are filed and served by the date specified, the Court
            may deem any opposition waived, treat the motion as conceded, and issue an
            order granting the requested relief without further notice or hearing. If you mail
            your response to the court for filing, you must mail it early enough so the court
            will receive it on or before the date stated above. You must mail a copy to the
            persons listed below.
Case 19-13151-KHK       Doc 15    Filed 11/20/19 Entered 11/20/19 16:54:51            Desc Main
                                 Document      Page 2 of 2
     Notice of Objection To Confirmation
     Christina Wilson, Case # 19-13151-KHK

            Attend the hearing to be held on December 5, 2019 at 1:30 p.m. in Courtroom
            III on the 3rd floor, United States Bankruptcy Court, 200 South Washington
            Street, Alexandria, Virginia 22314. If no timely response has been filed
            opposing the relief requested, the court may grant the relief without holding a
            hearing.

            A copy of any written response must be mailed to the following persons:

                                   Thomas P. Gorman
                                   300 North Washington Street, Ste, 400
                                   Alexandria, VA 22314

                                   Clerk of the Court
                                   United States Bankruptcy Court
                                   200 South Washington Street
                                   Alexandria, VA 22314


             If you or your attorney do not take steps, the court may decide that you do not
     oppose the relief sought in the motion or objection and may enter an order granting that
     relief.

     Date: _November 20, 2019______                      ___/s/ Thomas P. Gorman_____
                                                         Thomas P. Gorman
                                                         Chapter 13 Trustee
                                                         300 N. Washington Street, #400
                                                         Alexandria, VA 22314
                                                         (703) 836-2226
                                                         VSB 26421

                                 CERTIFICATE OF SERVICE

     I hereby certify that I have this 20th day of November, 2019, served via ECF authorized
     users or mailed a true copy of the foregoing Objection to Confirmation, Notice of
     Objection and Notice of Hearing to the following parties.

     Christina Wilson                             Robert Douglas Moreton
     Chapter 13 Debtor                            Attorney for Debtor
     1858 Tiger Lily Cir                          Moreton And Edrington, PLC
     Woodbridge, VA 22192                         297 Herndon Parkway, Suite 203
                                                  Herndon, VA 20170


                                                         __/s/ Thomas P. Gorman______
                                                         Thomas P. Gorman
